Mr. Justice Santana Becerra,
concurring.
In the cases of filiation decided since I became part of this Court, some of them without an opinion, I have been taking note or reserving my view as to which should be the filial pronouncements after the Constitution of 1952. In the light of the proof in the record the declaration of filiation which we today affirm is fully justified, even under the exigencies of the requirements of proof that the trial court .as well as this Court has taken into consideration. But in*691sofar as my way of thinking is concerned, the outcome of the case would be the same if the filiation were decreed even without proof in regards to the possession of status of natural daughter. Consistent with my previous position, I point out my view in this occasion, briefly, since the elements of time and the dispatch of work do not allow, for the time being, an elaborate exposition of the concepts which I state.
The plaintiff was born on October 3, 1928, as a result of the relations between her mother and Félix Rafael Sauri. Thus it was found by the trial court as a question of fact, and as a conclusion of law it stated: “The fact of paternity of Félix Rafael having been established, the other facts which we found proved are coupled, thereto in order to establish in turn the acknowledgment of the plaintiff on the ground of the uninterrupted possession of status as his natural child.” The judgment declared the plaintiff “recognized natural daughter” of Félix Rafael Sauri. The complaint was filed on August 18, 1952 and said pronouncements were made on March 10, 1959, both things subsequent to July 25, 1952. (Emphasis added.)
The Bill of Rights of the Commonwealth of Puerto Rico provides that the dignity of the human being is inviolable; all men are equal before the law and no discrimination shall be made on account of race, color or sex, birth, social origin or condition or political or religious ideas.* After having explained this constitutional provision in its full contents and scope, the Report of the Committee on the Bill of Rights in the Constitutional Convention says:
“The purpose of this section is to clearly settle as a con-substantial basis of everything that underlies the principle of the dignity of the human being, and as a consequence thereof, the essential equality of every person within our constitutional system. Equality before the law is above all the accidents or differences, whether they originate in nature or culture. Any *692discrimination or privilege contrary to this essential equality is repugnant to the juridical system of Puerto Rico. Insofar as it may be necessary, our legal organization is buttressed by the present constitutional provision and at the same time is bound to enhance its provisions in order to enforce with full force the provisions contained herein.” (Emphasis added.)
Referring more particularly to the discrimination on account of birth, the Committee stated:
“It is intended to eliminate the juridical stigma against the children born out of wedlock. All children are deemed with respect to their parents and with respect to the juridical order to have equal rights. Illicit relations may and should be prohibited and one of the consequences of this provision shall be to discourage them. But the innocent fruit born from such relations, must come into the world free of any disqualifications or juridical inferiorities. Such is the principle of the individual responsibility by which we must abide pursuant to which no one is guilty of the acts he has not committed himself. Although the present legislation already covers almost in its entirety the provisions contained herein, new legislation is required. For the purposes of inheritances and properties, any modification worked into this section shall not be retroactive to births before the effective date thereof.” (Emphasis added.)
No discrimination may be established on account of birth, says the Constitution, fixing [“as a consubstantial basis of everything that underlies the principle of the dignity of the human being”] the essential equality of all the persons within the constitutional system. To me it signifies and means that after said order the courts shall make no pronouncement whatever cataloguing, distinguishing, modifying or qualifying the child’s condition, once the fact of paternity has been adjudicated. I understand that said order must be complied with in every action for filiation not already decided when the Constitution went into effect, regardless of its commencement or of the date of birth, or of the statutory provisions existing at the time the child was born.
*693In the terms of the essential equality of all persons as proclaimed by our Constitution, I do not conceive a state of law that may apply said constitutional declaration, with respect to the birth, to those who were born after its proclamation, implying a reservation with respect to its effectiveness which is not mentioned in its text nor contemplated in its spirit, and which would allow various generations to continue in the system of disequality and of the indignity of the human being for lack of the essential equality, until said generations be extinguished by the natural process of their disappearance. It is in this significant sense that the Committee on the Bill of Rights made these statements. “It is intended to eliminate,” it says, the juridical stigma against the children born out of wedlock. “All children are deemed,” it continues, with respect to their parents and with respect to the juridical order, to have equal rights.
In the spirit of human revendication through the essential equality of the person in which that part of our Bill of Rights was adopted, I do not conceive a state of law which might affect the generation already begotten, and which even under an advanced legislation concerning children from 1942 to 1952, as it has been interpreted, still maintains that which is still to me a specious situation in the juridico-social aspect where the begetting father and the begotten child are deemed as such for one purpose but not for another, as if nature could play a dual role. Nor can I conceive within the spirit pointed out, that it was ever contemplated to leave the begotten offspring subject to the contingent peril of a regression in the advanced legislation prevailing at the time of the proclamation of the Constitution, which under the state of law that I point out, would be plausible if it were not extended to those born subsequently.
I have referred to the essential equality of a child in the person, not in his patrimony. The difference in the patrimony, “inheritance and properties” does not create stigma. *694Within the marriage system itself some children have received less patrimony than others, without being deemed, on that account, as not having the essential equality in person. And even with respect to patrimony, after the Constitution, all children, no matter when or the condition in which they were born or whether they have been declared such children, are to participate in the inheritance with the same rights.**
I am convinced that by operation of the constitutional declaration, as I see fit to construe it, § 125 of the Civil Code has no reason of being. Having been declared as its father’s child, it must be deemed as having the essential equality of person by reason of the superior constitutional declaration. The acts prescribed by § 125 — particularly those which the father himself or his family must perform and from which the possession of status arises — which would bring the child into the family as a member thereof and give him a father before the law and society, or which would frustrate him if unable to prove them, are to me, accidents as the Committee on the Bill of Rights stated in its Report, over which the equality before the law must prevail. I consider § 125 much like an anachronism which should pass instantly to take its proper place in a family right which has become historic.
For the foregoing reasons I would also affirm the judgment irrespective of whether there was sufficient proof, about the possession of status of natural child; and it having been alleged and proved, according to the record that at the time of the conception the parents could marry, and that the father died, I would modify it to the effect of declaring Mercedes Berdecía as the daughter of Félix Rafael Sauri, with the right to inherit him or represent him as provided for the acknowledged natural children by the law in force at the time of the father’s death.

 Constitution, Article II, $ 1.


 See Act No. 17, August 20, 1952.